      Case 2:21-cv-01496-MCE-DB Document 4 Filed 08/23/21 Page 1 of 2


1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT FOR THE
9                             EASTERN DISTRICT OF CALIFORNIA
10

11

12

13    TINA NELSON-SCHELSKE,                        RECUSAL ORDER

14       Plaintiff(s)

15                       v.                        Case No.:     2:21-cv-01496 JAM DB

16    PFIZER, INC.,

17       Defendant(s)

18

19         Upon examination of the above-captioned action, the undersigned judge

20   disqualifies himself. Good cause appearing therefor,

21         IT IS HEREBY ORDERED that the undersigned recuses himself as the judge for

22   the above-captioned case.

23         IT IS FURTHER ORDERED that all pending dates before Judge Mendez should

24   be vacated, to be reset by the judge that is re-assigned.

25         IT IS FURTHER ORDERED that the Clerk of the Court reassign this case to

26   another judge for all further proceedings and that the Clerk of the Court make

27   appropriate adjustment in the assignment of civil cases to compensate for this

28   reassignment.
                                                  1
     Case 2:21-cv-01496-MCE-DB Document 4 Filed 08/23/21 Page 2 of 2


1    IT IS SO ORDERED.
2

3    DATED: August 23, 2021            /s/ John A. Mendez
                                       THE HONORABLE JOHN A. MENDEZ
4
                                       UNITED STATES DISTRICT COURT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
